DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 3/4/2021 is acknowledged.  Claims 1, 9, 11-13, 15, 17, 21-22 have been amended.  Claims 23-40 have been added.  Claims 7, 8, and 20 have been canceled. 

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 9-13, 15-17, 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 29-30, 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 28 recites “wherein the power semiconductor device is configured to receive the load current from a first one of the bonding block and the second load terminal structure and output the load current from a second one of the bonding block and the second load terminal structure” in lines 5-8.  The specification lacks support for a terminal structure that is configured to receive the load current, and then output that load current to the same terminal structure.  
Claim 36 recites the same limitation as above as claim 28 and suffers the same deficiency.
Claim 29 recites “wherein a lateral dimension of the bonding block defined by two opposing lateral sides of the bonding block is greater than a lateral dimension of the at least one support block defined by two opposing lateral sides of the at least one support block such that an entire lateral area of the bonding block extends beyond an entire lateral area of the at least one support block”.  The specification (Figs. 1, 3, 4, 6 and their corresponding description) of the instant application does not provide support for the bonding block 112 having greater lateral dimension than that of the at least one support block 113.  Furthermore, as shown by the method in Fig. 4, the bonding block 112 is patterned together with the support block 113, which suggests they have the same area.  At the same time, there is no discussion of under-etching or over-etching occurring in the patterning of bonding block 112 and the support block 113.  So there is no suggestion that the support block 113 should be smaller than the bonding block 112.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 21-22, 28, 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “wherein the at least one support block exhibits a hardness greater than each of the metallization layer and the bonding block” in lines 12-13.  It is unclear whether this hardness is the same or different than the hardness defined in line 19 of claim 1.  For the purpose of examination, it is interpreted to be the same.
Claim 28 recites “wherein the power semiconductor device” in line 5. It is unclear whether this is the same or different than the “at least one active power semiconductor cell” in line 4 of claim 1.  For the purpose of examination, it is interpreted to be the same.
Claim 28 further recites “a first one of the bonding block” in line 6 and “a second one of the bonding block” in line 7.  It is unclear whether the “first one of the bonding block” is the same or different than the “bonding block” defined in line 14 of claim 1.  For the purpose of examination, it is interpreted to be the same.
Claim 28 recites “wherein the power semiconductor device is configured to receive the load current from a first one of the bonding block and the second load terminal structure and output the load current from a second one of the bonding block and the second load terminal structure” in lines 5-8.  It is unclear how the device can be configured to receive the load current from the second load terminal structure, and then output the same load current from the same second load terminal structure.  This means the same terminal is used both as an input and output of the same load current.  For the purpose of examination, it is interpreted that the load current is received “from a first one of the bonding block and the first load terminal structure” (emphasis added).
Claim 36 the same limitations as claim 28, thus, suffers the same indefiniteness.  The same interpretation is applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 23, 26-27, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2006/0097407 A1) (hereinafter referred to as Ito) in view of Lee et al. (US 2007/0164412 A1) (hereinafter referred to as Lee) and Fitzsimmons et al. (US 7015580 B2) (hereinafter referred to as Fitzsimmons).
Regarding claim 1, Ito teaches a method of processing a power semiconductor device (method of making the power device H1 in Fig. 1A of Ito), the method comprising: 
providing a semiconductor structure (as written, the term “semiconductor structure” does not require that the entire structure must be made of semiconductor, but only requires that some part of the structure is semiconductor material.  As such, the structure that includes the silicon substrate 1 up to top surface of interlayer insulation layer 3 meets this requirement) having a surface (top surface of substrate 1), wherein the semiconductor structure comprises at least one active power semiconductor cell (as shown in Fig. 1) configured to conduct a load current through the semiconductor structure (as indicated in Fig. 8, the device is power device, so it is implied that this device is to conduct a load current through its structure); and 
creating a first load terminal structure (contact pad structure shown in Fig. 1 including the lead wires 2 up to the collecting electrode 4 and thick film electrode 6) on top of the surface of the semiconductor structure, wherein the first load terminal structure is configured to conduct the load current, and wherein creating the first load terminal structure on top of the surface of the semiconductor structure comprises: 
lead wires 2 up to the collecting electrode 4) that is in contact with the semiconductor structure at said the surface of the semiconductor structure (lead wires 2 contacts top surface of silicon substrate 1); 
mounting a bonding block (thick film electrode 6) wherein the bonding block is a single layer structure, and
the bonding block is configured to be contacted by an end of at least one bond wire (9)  and to receive at least a part of the load current from at least one of the at least one bond wire and the conductive layer (as shown in Fig. 1A-B).  
But Ito is silent as in teaching that the method comprising: depositing at least one support block on top of and in direct contact with the conductive layer; and the bonding block is mounted on top of and in direct contact with the at least one support block, wherein the bonding block comprising copper; wherein the at least one support block exhibits a hardness greater than the hardness of each of the conductive layer and the bonding block.
Lee teaches a method of forming a bonding structure (Fig. 7 of Lee) comprising: forming a conductive layer (contact pads 17 to which the bonding structure is made to connect); depositing at least one support block (barrier layer 29 which is made of Ti alloy such as TiW; in [0084] of Lee, other materials are disclosed but TiW is preferred due to its excellent barrier structure as well as mechanical strength) on top of and in direct contact with the conductive layer; and mounting a bonding block (32) on top of and in direct contact with the at least one support block.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added a support block, see discussion in [0050]-[0051] of Lee).
As incorporated, the support block is TiW which has greater hardness than pure metal such as gold, aluminum or copper.
But Ito in view of Lee is silent as in teaching wherein the bonding block comprising copper.
Fitzsimmons teaches bonding structure (Fig. 1 of Fitzsimmons) comprising of: an interconnect (14-16 in Fig. 1 of Fitzsimmons), a support block (barrier 22 in Fig. 1 of Fitzsimmons) and a bonding block (55) on top of and in direct contact with the support block. The interconnect (16) and the bonding block are a single layer structure comprising copper (column 5 lines 1, and 9-11; other materials such as aluminum or gold can be used for the bonding block 55, but copper is preferred due to its high conductivity and cheaper cost).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used copper in the bonding block of Ito-Lee in order to have higher conductivity and cheaper cost.
Regarding claim 2, Ito-Lee-Fitzsimmons teaches all the limitations of the method of claim 1, but is silent as in teaching wherein forming the conductive layer Page 3 of 26Attorney Docket No.: INF-2016P50209US01 includes forming a diffusion barrier at the surface of the semiconductor structure and forming a metallization on top of the diffusion barrier.  
14& 16 in Fig. 1 of Fitzsimmons) comprising of a diffusion barrier layer (14) and a metallization (16) on top of the diffusion barrier.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a diffusion barrier surrounding each element of the conductive layer of Ito in order to prevent metal atoms to diffuse into the semiconductor structure.
As incorporated, the step of forming the conductive layer (2 and 4 of Ito) includes forming the diffusion barrier layer (14 in Fig. 1 of Fitzsimmons) and forming the metallization layer (4 of Ito, which is analogous to 16 of Fitzsimmons).  
Regarding claim 3, Ito-Lee-Fitzsimmons teaches all the limitations of the method of claim 2, but is silent as in teaching wherein the diffusion barrier comprises titanium tungsten (TiW).  
Lee discloses that the support block, which is another diffusion barrier layer, is made of TiW (see [0084] of Lee).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the diffusion barrier of TiW in order to simplify the manufacturing method (by making all layers of the same function from the same material).
Regarding claim 9, Ito-Lee-Fitzsimmons teaches all the limitations of the method of claim 1, and also teaches wherein mounting the bonding block on top of the at least one support block comprises: depositing a seed layer (30 in Fig. 7 of Lee) on as described in [0085], the metal 32 is electroplated onto the seed layer) on top of the seed layer.  
Regarding claim 10, Ito-Lee-Fitzsimmons teaches all the limitations of the method of claim 1, and also teaches wherein the bonding block and the conductive layer comprise copper (as combined in claim 1 above, and described in column 5 lines 1, and 9-11 of Fitzsimmons).  
Regarding claim 11, Ito-Lee-Fitzsimmons teaches all the limitations of the method of claim 1, and also teaches wherein a thickness of the at least one support block in a direction parallel to a flow of the load current is at least a tenth smaller than a thickness of the bonding block in the same direction. 
Lee discloses that the TiW barrier layer is about 300nm and the metal layer is around 10-12m (see [0050] of Lee). 
Since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, it would be obvious that one of ordinary skill in the art would modify the thickness of metal to be about 3 m (See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)).  Furthermore, Lee teaches the thicker the metal layer, the more energy the pad will be able to absorb ([0051] of Lee), thus, making thicker metal layer would increase durability of the bond pad.
Regarding claim 23, Ito-Lee-Fitzsimmons teaches all the limitations of the method of claim 1, and also teaches wherein: the semiconductor structure comprises a the edge/peripheral region surrounding the openings 5k in Fig. 2a of Ito) and an active region (regions where the transistors are located. In Fig. 2A-2B of Ito, this region is the center region where the openings 5k are located) comprising the at least one active power semiconductor cell, wherein the active region is delimited by a first lateral boundary defined by the non-active Page 6 of 26Attorney Docket No.: INF-2016P50209US01 edge structure that laterally surrounds the active region (as shown in Fig. 2a of Ito), the at least one support block and the bonding block are entirely confined to an area arranged over the active region (as shown in Fig. 1a of Ito) and do not extend laterally over the non-active edge structure (as shown in Fig. 1a of Ito), wherein the non-active edge structure is void of active power semiconductor cells and comprises a junction termination region (as shown in Fig. 1a of Ito, the edge region does not have any power unit cell so there is no junction in the edge region. Thus, the edge region of the substrate 1 is the junction termination region).  
Regarding claim 26, Ito-Lee-Fitzsimmons teaches all the limitations of the method of claim 1, and also teaches wherein the conductive layer is in direct contact with the active region of the semiconductor structure (as described in [0044] of Ito, the wires 2 are connected to the S/D regions), wherein the active region of the semiconductor structure is made entirely of at least one semiconductor material (this is a region of the silicon substrate 1 as shown in Fig. 1A of Ito) and dopants (dopants of S/D regions, well region… are implicit in a transistor).  
Regarding claim 27, Ito-Lee-Fitzsimmons teaches all the limitations of the method of claim 1, and also teaches wherein: the bonding block and the conductive layer comprise copper (as taught in claim 1 above), and wherein the active region of the this is a region of the silicon substrate 1 as shown in Fig. 1A of Ito) and dopants (dopants of S/D regions, well region… are implicit in a transistor).
But Ito-Lee-Fitzsimmons is silent as in teaching the method Page 7 of 26Attorney Docket No.: INF-2016P50209US01 further comprises: forming at least one barrier layer between the surface of the semiconductor structure and the conductive layer, wherein one of the at least one barrier layer is formed at and in direct contact with the active region of the semiconductor structure and one of the at least one barrier layer is formed in direct contact with the conductive layer, wherein each of the at least one barrier layer comprises titanium tungsten (TiW) or tungsten (W).
Fitzsimmons teaches an interconnect region (14& 16 in Fig. 1 of Fitzsimmons) comprising of a diffusion barrier layer (14) and a metallization (16) on top of the diffusion barrier.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a diffusion barrier surrounding each element of the conductive layer (2 and 4 of Ito) of Ito in order to prevent metal atoms to diffuse into the semiconductor substrate (1 of Ito).
As incorporated, the step of forming the conductive layer (2 and 4 of Ito) includes forming the diffusion barrier layer (14 in Fig. 1 of Fitzsimmons) and forming the metallization layer (4 of Ito, which is analogous to 16 of Fitzsimmons).  The diffusion barrier surrounding the wires 2 of Ito would be in direct contact with the active region of the semiconductor structure.  Moreover, these barrier layers are also in direct contact with the conductive layer by default. 
Regarding claim 31, Ito-Lee-Fitzsimmons teaches all the limitations of the method of claim 1, and further comprising: 
bonding the end of the at least one bond wire (9 in Fig. 1A of Ito) directly to the bonding block, wherein the bonding block and the conductive layer comprise copper (as taught in claim 1), and wherein a thickness of the conductive layer in a direction parallel to a flow of the load current is at least a tenth smaller than a thickness of the bonding block in the same direction.
Lee discloses that the TiW barrier layer is about 300nm and the metal layer is around 10-12m (see [0050] of Lee). 
Since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, it would be obvious that one of ordinary skill in the art would modify the thickness of metal to be about 3 m (See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)).  Furthermore, Lee teaches the thicker the metal layer, the more energy the pad will be able to absorb ([0051] of Lee), thus, making thicker metal layer would increase durability of the bond pad.
Regarding claim 35, Ito-Lee-Fitzsimmons teaches all the limitations of the method of claim 1, and further comprising: bonding the end of the at least one bond wire (9 in Fig. 1A of Ito.  
Claims 4-5, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Lee and Fitzsimmons, as applied to claim 1 above, and further in view of Shiraishi et al. (US 2005/0029584) (hereinafter referred to as Shiraishi).
Regarding claim 4, Ito-Lee-Fitzsimmons teaches all the limitations of the method of claim 1, but is silent as in teaching wherein depositing the at least one support block includes using a mask for structuring the at least one support block.  
Shiraishi teaches a method of forming a bonding structure comprising a support block (TiW barrier film in Fig. 9 of Shiraishi) under the bonding block (21).  The bonding block and the support block layer are patterned together (see Fig. 9 and described in [0077] of Shiraishi).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have patterned the support block during patterning the bonding block in order to reduce any possible shortage or leakage.  
As incorporated, the mask patterning the bonding block (6 in Fig. 1A of Ito) is also used to pattern the barrier layer (29 of Lee), which is the support block.  This mask is the mask in the claim.
Regarding claim 5, Ito-Lee-Fitzsimmons-Shiraishi teaches all the limitations of the method of claim 4, and also teaches wherein the semiconductor structure comprises an active region (regions where the transistors are located. In Fig. 2A-2B of Ito, this region is the center region where the openings 5k are located) and a non-active edge structure (the edge/peripheral region surrounding the openings 5k in Fig. 2a of Ito) surrounding the active region, the active region being configured to conduct the load as constructed above); and wherein using the mask occurs such that the at least one support block is only provided on top of the active region and not on top of the non-active edge structure (as shown in Fig. 1A of Ito).
Regarding claim 24, Ito-Lee-Fitzsimmons teaches all the limitations of the method of claim 23, and further comprising: providing an insulating intermediate structure (interlayer insulating film 3 and protection film 5 in Fig. 1A of Ito) on top of and in direct contact with the semiconductor structure, 
But Ito-Lee-Fitzsimmons is silent as in teaching wherein the insulating intermediate structure laterally surrounds the conductive layer and is in lateral contact with the conductive layer thereby forming a second lateral boundary therebetween, wherein the insulating intermediate structure vertically overlaps with the non-active edge structure, wherein the second lateral boundary is vertically aligned with the first lateral boundary.  
Shiraishi teaches a method of forming a contact structure (see Figs. 9-10 of Shiraishi).  The method comprises: forming large electrodes (21 and 22) connecting to S/D regions and gate electrodes of a plurality of transistors (see Figs. 9-10) by way of interconnects; providing an insulating intermediate structure (oxide film 3 and 16) on top of and in direct contact with the semiconductor structure, wherein the insulating intermediate structure laterally surrounds the conductive layer and is in lateral contact with the conductive layer thereby forming a second lateral boundary therebetween (as shown in Figs. 9-10, the oxide films 3 and 16 surround and separate the electrodes 21 and 22 from each other as well as covering the edge region of the device), wherein the insulating intermediate structure vertically overlaps with the non-active edge structure see Figs. 9-10), wherein the second lateral boundary is vertically aligned with the first lateral boundary (see Figs. 9-10 of Shiraishi).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the insulating intermediate structure of Ito as disclosed in Shiraishi in order to isolate and provide protection for the different electrode pads for S/D regions, and gate (the electrode pads similar to 4 in Fig. 1A for S/D regions and gate electrode are implicit in Ito).
Regarding claim 25, Ito-Lee-Fitzsimmons teaches all the limitations of the method of claim 24, and also teaches wherein the conductive layer is in direct contact with the active region of the semiconductor structure (as described in [0044] of Ito, the wires 2 are connected to the S/D regions), wherein the active region of the semiconductor structure is made entirely of at least one semiconductor material (this is a region of the silicon substrate 1 as shown in Fig. 1A of Ito) and dopants (dopants of S/D regions, well region… are implicit in a transistor).  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Lee and Fitzsimmons, as applied to claim 11 above, and further in view of Lee et al. (US 7964961 B2) (hereinafter referred to as Lee961).
Regarding claim 12, Ito-Lee-Fitzsimmons teaches all the limitations of the method of claim 11, but is silent as in teaching wherein a thickness of the conductive layer in a direction parallel to a flow of the load current is at least a tenth smaller than a thickness of the bonding block in the same direction.  
Lee961 teaches that the metallization layer (14 in Fig. 1 of Lee961) thickness in the range of 0.2 to 2 m.
m.  This is known working thickness range of metallization/wiring layer in a device.  The advantage of using known parameters for known elements is that it would reduce the research and development costs.
Since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, it would be obvious that one of ordinary skill in the art would modify the thickness of conductive layer to be about 0.3 m and the thickness of metal to be about 3 m (See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)).  As such, the thickness of the conductive layer is a tenth smaller than the thickness of the bonding block.
Regarding claim 13, Ito-Lee-Fitzsimmons teaches all the limitations of the method of claim 10, but is silent as in teaching wherein a thickness of the conductive layer in a direction parallel to a flow of the load current is at least a tenth smaller than a thickness of the bonding block in the same direction.  
Lee961 teaches that the metallization layer (14 in Fig. 1 of Lee961) thickness in the range of 0.2 to 2 m.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the conductive layer in Ito-Lee-Fitzsimmons to have thickness range of 0.2 to 2 m.  This is known 
Lee discloses that the TiW barrier layer is about 300nm and the metal layer is around 10-12m (see [0050] of Lee).  This range is about 5 to 60 times greater than the thickness of the conductive layer.
Since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, it would be obvious that one of ordinary skill in the art would modify the thickness of conductive layer to be at least a tenth smaller than the thickness of bonding block (See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)).  
Claims 15, 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Lee and Fitzsimmons, as applied to claim 1 above, and further in view of Shankar et al. (US 4782380) (hereinafter referred to as Shankar).
Regarding claim 15, Ito-Lee-Fitzsimmons teaches all the limitations of the method of claim 1, and also teaches wherein the at least one support block exhibits a hardness greater than each of the metallization layer and the bonding block (as combined in claim 1 above).
But Ito-Lee-Fitzsimmons is silent as in teaching the method further comprising: forming a zone exhibiting nitrogen atoms by carrying out a thermal annealing step, wherein forming the conductive layer includes forming a diffusion barrier 
Fitzsimmons teaches an interconnect region (14& 16 in Fig. 1 of Fitzsimmons) comprising of a diffusion barrier layer (14) and a metallization (16) on top of the diffusion barrier.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a diffusion barrier surrounding each element of the conductive layer (2 and 4 of Ito) in order to prevent metal atoms to diffuse into the semiconductor structure.
As incorporated, the step of forming the conductive layer (2 and 4 of Ito) includes forming the diffusion barrier layer (14 in Fig. 1 of Fitzsimmons) and forming the metallization layer (metal of 2 and 4 of Ito, which is analogous to 16 of Fitzsimmons).  Moreover, the metallization layer being interposed between the diffusion barrier and the at least one support block, wherein the at least one support block is formed on top of and in direct contact with the metallization layer (that of 4 of Ito).
But Ito-Lee-Fitzsimmons is silent as in teaching the method comprising: forming a zone exhibiting nitrogen atoms by carrying out a thermal annealing step, wherein the diffusion barrier comprises the zone exhibiting nitrogen atoms.
Shankar discloses that in the contact structure of a metal such as Al with TiW barrier, metal atoms can diffuse through the barrier layer (column 2 lines 7-17 of Shankar).  Shankar solves this problem by annealing the deposited TiW in a N2 atmosphere (see column 3 lines 49-58, column 4 lines 38-51 of Shankar); this anneal improves the barrier performance by forming a nitride-rich skin such as TiWN or TiNx at the surface of the TiW barrier layer (column 4 lines 38-51 of Shankar).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have treated the at least one support block (TiW) of Ito-Lee-Fitzsimmons with nitrogen, as disclosed by Shankar, i.e. to form a TiWN or TiNx film at surface of the TiW layer in order to improve the barrier performance of the at least one support block.
As incorporated, this TiWN or TiNx film of the TiW diffusion barrier of the conductive layer is identified as the zone exhibiting nitrogen atoms.
Regarding claim 16, Ito-Lee-Fitzsimmons-Shankar teaches all the limitations of the method of claim 15, and also teaches wherein the diffusion barrier further comprises titanium tungsten (TiW) (as combined in claim 15 above, the diffusion barrier comprises TiW in addition to TiWN).  
Regarding claim 21, Ito-Lee-Fitzsimmons-Shankar teaches all the limitations of the method of claim 15, and also teaches wherein the metallization layer and the bonding block are made from the same material (as stated in [0045] of Ito).  
Regarding claim 22, Ito-Lee-Fitzsimmons-Shankar teaches all the limitations of the method of claim 15, and also teaches wherein the semiconductor structure is a semiconductor substrate (silicon substrate 1 of Ito as defined in claim 1) comprising the surface of the semiconductor structure, and the diffusion barrier is in direct contact with the semiconductor substrate at the surface of the semiconductor structure (as combined in claim 15, the barrier layer of Fitzsimmons of the wires 2 of Ito would in direct contact with the silicon substrate 1 as shown in Fig. 1A of Ito).  
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Lee and Fitzsimmons, as applied to claim 31 above, and further in view of Bollinger et al. (US 5561083) (hereinafter referred to as Bollinger).
Regarding claim 32, Ito-Lee-Fitzsimmons teaches all the limitations of the method of claim 31, but is silent as in teaching wherein the at least one support block comprises a plurality of different metal layers stacked contiguously on top of each other, each of the plurality of different metal layers having a hardness greater than the hardness of each of the conductive layer and the bonding block.  
Bollinger teaches a barrier layer (14 or 18 in Bollinger) which is made of a multilayer stack of Ti/TiN (column 3 lines 14). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Bollinger’s barrier layer in order to have better barrier function (multilayer is better than a single barrier layer).
As incorporated, both Ti and TiN are harder than material of conductive layer and bonding block of Ito-Lee-Fitzsimmons.
Regarding claim 33, Ito-Lee-Fitzsimmons-Bollinger teaches all the limitations of the method of claim 32, and also teaches wherein the plurality of different metal layers of the at least one support block comprise a first metal layer (Ti layer in the Ti/TiN multilayer) and a second metal layer (TiN in the Ti/TiN multilayer), wherein an entire upper surface of the first metal layer is in direct contact with a lower surface of the this is the structure of the Ti/TiN multilayer).  
Regarding claim 34, Ito-Lee-Fitzsimmons-Bollinger teaches all the limitations of the method of claim 33, and also teaches wherein: the first metal layer is made of a first one of the titanium (as defined in claim 33 above), tungsten, titanium tungsten, titanium nitride, tantalum, and tantalum nitride, and the second metal layer is made of a second one of the titanium, tungsten, titanium tungsten, titanium nitride (as defined in claim 33 above), tantalum, and tantalum nitride.  

Claims 1, 27-28, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi in view of Lehr et al. (US 2009/0243105 A1) (hereinafter referred to as Lehr) and Fitzsimmons.
Regarding claim 1, Shiraishi teaches a method of processing a power semiconductor device (method in Figs. 1-10 of Shiraishi, which is an improvement over the method making the device in Fig. 35 of Shiraishi), the method comprising: 
providing a semiconductor structure (structure in Fig. 4 of Shiraishi) having a surface (top surface of the silicon substrate 1 in Fig. 4), wherein the semiconductor structure comprises at least one active power semiconductor cell (each cell corresponds to a gate electrode 10 in Fig. 5) configured to conduct a load current through the semiconductor structure (the device in Shiraishi is a power MISFET so conducting a load current through the device is its inherent function); and 
creating a first load terminal structure (source pad 22 in Figs. 9-10) on top of the surface of the semiconductor structure, wherein the first load terminal structure is this is the function of the source pad 22 of the power device), and wherein creating the first load terminal structure on top of the surface of the semiconductor structure comprises: 
forming a conductive layer (conductive material layer that makes up the source pad 22 and gate pad 21 in Fig. 9 of Shiraishi) that is in contact with the semiconductor structure at said the surface of the semiconductor structure (as shown in Fig. 9 of Shiraishi).
But Shiraishi is silent as in teaching the method comprising: depositing at least one support block on top of and in direct contact with the conductive layer; and mounting a bonding block on top of and in direct contact with the at least one support block, wherein the bonding block is a single layer structure comprising copper, wherein the at least one support block exhibits a hardness greater than the hardness of each of the conductive layer and the bonding block, and the bonding block is configured to be contacted by an end of at least one bond wire and to receive at least a part of the load current from at least one of the at least one bond wire and the conductive layer.  
Lehr teaches a method of making electrical connection to a contact pad (112 in Fig. 1a of Lehr) of a device (as described in [0007] of Lehr).  A bond wire (130) is bonded to the contact pad to conduct an electrical current to the device.  In order to make the connection more reliable, a support block (barrier layer 132 in Fig. 1b) and a bonding block (metal layer 131) are formed on the contact pad (as described in [0009] of Lehr) before the bond wire is attached to the contact pad (as shown in Fig. 1c).  The barrier is made of TiN (see [0009] of Lehr; other materials are disclosed but TiN is one of the most popular choice in the art), the metal layer has a single layer structure.  
130 of Lehr) to connect to the contact pads (21/22) and to have added a support block and bonding block (132-131 of Lehr) of Lehr onto the contact pads (21/22) of Shiraishi. Bond wire one of the most popular way to connect to a contact pads (it is almost implicit that the presence of the contact pads means that the bond wires are used).  The support block and bonding block of Lehr improves the reliability of the contact between the bond wire and the contact pads.
As incorporated, the at least one support block (barrier 132 of Lehr) exhibits a hardness greater than the hardness of each of the conductive layer and the bonding block (this is property of materials), and the bonding block is configured to be contacted by an end of at least one bond wire and to receive at least a part of the load current from at least one of the at least one bond wire and the conductive layer (as combined above).
But Shiraishi in view of Lehr is silent as in teaching that the bonding block is a single layer structure comprising copper.
Fitzsimmons teaches bonding structure (Fig. 1 of Fitzsimmons) comprising of: an interconnect (14-16 in Fig. 1 of Fitzsimmons), a support block (barrier 22 in Fig. 1 of Fitzsimmons) and a bonding block (55) on top of and in direct contact with the support block. The interconnect (16) and the bonding block are a single layer structure comprising copper (column 5 lines 1, and 9-11; other materials such as aluminum or gold can be used for the bonding block 55, but copper is preferred due to its high conductivity and cheaper cost).

Regarding claim 27, Shiraishi-Lehr-Fitzsimmons teaches all the limitations of the method of claim 1, and also teaches wherein: the bonding block and the conductive layer comprise copper (as taught in claim 1 above), and the method Page 7 of 26Attorney Docket No.: INF-2016P50209US01 further comprises: 
forming at least one barrier layer (the thin TiW barrier layer described in [0076] of Shiraishi, which is under the source pad 22 in Fig. 9 of Shiraishi) between the surface of the semiconductor structure and the conductive layer, wherein one of the at least one barrier layer is formed at and in direct contact with the active region of the semiconductor structure and one of the at least one barrier layer is formed in direct contact with the conductive layer (as shown in Fig. 9 of Shiraishi),  
wherein each of the at least one barrier layer comprises titanium tungsten (TiW) or tungsten (W) (as described in [0076] of Shiraishi), and
wherein the active region of the semiconductor structure is made entirely of at least one semiconductor material (as shown in Fig. 4 of Shiraishi and described in [0067] of Shiraishi) and dopants (dopants of S/D regions, well region… are implicit in a power MISFET).
Regarding claim 28, Shiraishi-Lehr-Fitzsimmons teaches all the limitations of the method of claim 27, and further comprising: 
forming a second load terminal structure (the drain terminal on the bottom of the structure, as shown in Fig. 35 of Shiraishi. Fig. 35 is the prior art embodiment, which show the general structure of the power MISFET of Shiraishi), wherein providing the as shown in Fig. 35 of Shiraishi), 
wherein the power semiconductor device is configured to receive the load current from a first one of the bonding block (as taught in claim 1 above) and the second load terminal structure (please see interpretation in 112b rejection above.  This is the inherent function of the source pad 22 in Fig. 9 of Shiraish) and output the load current from the second load terminal structure (this is the inherent function of the drain terminal in Fig. 9 of Shiraish).  
But Shiraishi-Lehr-Fitzsimmons is silent as in teaching that the load current is output from a second one of the bonding block as well.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the same contact pad structure for the drain pad as the source pad 22 of Shiraishi since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As such, the metal of the drain pad is identified as the second one of the bonding block.
Regarding claim 36, Shiraishi-Lehr-Fitzsimmons teaches all the limitations of the method of claim 1, and further comprising: 
forming a second load terminal structure (the drain terminal on the bottom of the structure, as shown in Fig. 35 of Shiraishi. Fig. 35 is the prior art embodiment, which show the general structure of the power MISFET of Shiraishi), wherein providing the as shown in Fig. 35 of Shiraishi), 
wherein the power semiconductor device is configured to receive the load current from a first one of the bonding block (as taught in claim 1 above) and the second load terminal structure (please see interpretation in 112b rejection above.  This is the inherent function of the source pad 22 in Fig. 9 of Shiraish) and output the load current from the second load terminal structure (this is the inherent function of the drain terminal in Fig. 9 of Shiraish).  
But Shiraishi-Lehr-Fitzsimmons is silent as in teaching that the load current is output from a second one of the bonding block.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the same contact pad structure for the drain pad as the source pad 22 of Shiraishi since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As such, the metal of the drain pad is identified as the second one of the bonding block.
Claims 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi in view of Lehr and Fitzsimmons, as applied to claim 1 above, and further in view of Hatakeyama et al. (US 2003/0178672 A1) (hereinafter referred to as Hatakeyama).
Regarding claim 37, Shiraishi-Lehr-Fitzsimmons teaches all the limitations of the method of claim 1, and further comprising: 
gate pad 21 in Fig. 9 of Shiraishi) on top of the surface of the semiconductor structure, wherein the control terminal structure is configured to control the load current (this is the function of the gate), and wherein creating the control terminal structure on top of the surface of the semiconductor structure comprises: 
forming a control terminal conductive layer (interconnection 11 and gate electrode 10 in Fig. 5 of Shiraishi); 
depositing at least one control terminal support block (as combined in claim 1 above, there would be a support block, aka barrier 132 of Lehr, above the gate pad 21) on top of and in direct contact with the control terminal conductive layer; and 
mounting a control terminal bonding block (as combined in claim 1 above, there would be a bonding block, aka metal 131 of Lehr, above the gate pad 21) on top of and in direct contact with the at least one control terminal support block, wherein the control terminal bonding block is a single layer structure comprising copper (as combined in claim 1 above, this bonding block 131 is also made of single layer of copper), wherein the at least one control terminal support block exhibits a hardness greater than the hardness of each of the control terminal conductive layer and the control terminal bonding block (these are material properties of copper and barrier material such as TiN, TiW), and the control terminal bonding block is configured to be contacted by an end of at least one control terminal bond wire and to receive a control signal (as combined in claim 1 above).  

Hatakeyama teaches a power device where the gate electrode is formed in direct contact with the top surface of the semiconductor structure (see [0009] of Hatakeyama). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the gate electrode is formed in direct contact with the top surface of the semiconductor structure as disclosed by Hatakeyama in order to improve the device performance (as discussed in [0007]-[0009] of Hatakeyama).
As incorporated, the structure of Hatakeyama is almost the same as Shiraishi’s structure except no gate dielectric layer is formed around the gate electrode 10.
Regarding claim 38, Shiraishi-Lehr-Fitzsimmons teaches all the limitations of the method of claim 37, and further comprising: providing an insulating intermediate structure (insulating film 3 and 16 in Fig. 9 of Shiraishi) laterally between and in lateral Page 10 of 26Attorney Docket No.: INF-2016P50209US01 contact with the control terminal structure and the first load terminal structure.  
Regarding claim 39, Shiraishi-Lehr-Fitzsimmons teaches all the limitations of the method of claim 38, and also teaches wherein: 
the semiconductor structure comprises a non-active edge structure (edge region of the device as show in Fig. 10 of Shiraishi that is outside the interconnect L3) and an active region (region covered by the source pad 22 and gate pad 21 as shown in Fig. 10 of Shiraishi) comprising the at least one active power semiconductor cell, wherein the active region is delimited by a first lateral boundary (boundary outlined by L3) defined as shown in Fig. 10 of Shiraishi), 
the at least one control terminal support block and the control terminal bonding block are entirely confined to an area arranged over the active region and do not extend laterally over the non-active edge structure (as shown in Fig. 10 of Shiraishi), and 
the non-active edge structure is void of active power semiconductor cells and comprises a junction termination region (as shown in Fig. 10 of Shiraishi).  
Regarding claim 40, Shiraishi-Lehr-Fitzsimmons teaches all the limitations of the method of claim 39, and also teaches wherein: 
the insulating intermediate structure is provided on top of and in direct contact with the semiconductor structure (as shown in Fig. 9 of Shiraishi), 
the insulating intermediate structure comprises a portion that laterally surrounds the conductive layer of the first load terminal structure (as shown in Fig. 9 of Shiraishi) and is in lateral contact with the conductive layer of the first load terminal structure (as shown in Fig. 9 of Shiraishi) thereby forming a second lateral boundary (boundary of portion of insulating layer 3 and 16 outside of L3) therebetween, and 
the portion of the insulating intermediate structure vertically overlaps with the non-active edge structure (as shown in Fig. 9 of Shiraishi, the insulating layers 3 and 16 covers entire top surface of the substrate 1), wherein the second lateral boundary is vertically aligned with the first lateral boundary (as defined, both boundaries are aligned at L3).

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 17, the prior art of record does not disclose or fairly suggest a method with a step of forming a zone exhibiting nitrogen atom “wherein: forming the zone exhibiting nitrogen atoms in the first load terminal structure comprises forming the zone exhibiting nitrogen atoms in the diffusion barrier, and forming the diffusion barrier comprises depositing the TiW of the diffusion barrier on top of the zone exhibiting nitrogen atoms after the zone exhibiting nitrogen atoms is formed” along with other limitations of claims 1 and 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822